The plaintiff was injured by a brick falling from a building twenty-three stories in height in process of construction, belonging to the defendant, the American Tract Society. The appellants, Downey, Louis and Edward Weber, with others, were contractors, each agreeing to do a special part of the work. The question presented by the record is as to whether the plaintiff can recover of any of the defendants without showing the particular person who dropped or caused the brick to fall.
It appears to be conceded that if the society was constructing the building itself, through its own servants, the law would presume negligence from the fact that the brick fell, and the society would be liable. It also appears to be well settled that where the owner contracts with an individual to construct a building, the owner surrendering to the contractor the possession, control and management of the property until the building is completed, the contractor and not the owner would *Page 36 
be presumed negligent for acts of this character, and, consequently, liable. But it is contended that because there are many contractors no presumption of negligence arises against any one, and, consequently, there is no liability unless the plaintiff can show who the particular individual was who dropped the brick.
Injuries of this character are not uncommon, but it is seldom that the injured party is able to show who the negligent person was, and if the principle contended for is to be sustained in its entirety, without limitation, the public has little protection from the dangers liable to occur from the construction of high buildings upon the lines of streets in our large and populous cities. A person, walking along a street who is suddenly crushed to the earth by a brick falling from a high building filled with workmen, has but slight opportunity to ascertain who the person was who caused the brick to fall, and such person seldom confesses to his misconduct. It was owing to this difficulty that the rule of presumption of negligence to which we have alluded was established. It was a rule founded upon necessity designed for the protection of the public, and, in my judgment, should not be abrogated because the owner sees fit to contract with two or more persons to construct his building.
While the liability of the owner is not now before us, it becomes important to understand the nature of his duties in order to determine whether the contractors are liable. The owner, if constructing the building himself, is liable for the negligent acts of his servants. He is also liable for a failure to discharge a duty which he owes to the public. In constructing high buildings, objects are liable to fall. A sudden gust of wind, or a slight accident may be sufficient to set in motion a stone, a brick, a board or an iron tool which might cause the death of a person passing along the sidewalk below. The owner is, therefore, charged with the duty of active vigilance to see that no harm is done to others. The nature and the amount of his vigilance depend largely upon the character and the extent of the dangers that he is required to guard *Page 37 
against. In some instances he may be required to give notice of the danger by signs or barricades, and in others he may be required to erect covers over the sidewalks sufficiently strong to protect the people passing thereon from falling objects. When he has contracted to have the building constructed for him, ordinarily all of these duties devolve upon the contractor, but there are exceptions to this rule. A municipality charged with a duty by the statute of keeping its streets in a safe condition for travel cannot relieve itself from liability for damages occasioned by a person driving into an unguarded pit in the night time by contracting with an individual to construct a sewer or repave a street. (Storrs v. City of Utica, 17 N.Y. 104;Brusso v. City of Buffalo, 90 N.Y. 679; Vogel v. Mayor,etc., 92 N.Y. 10.) Another exception includes contracts that are unlawful or which provide for acts which, when performed, will create a nuisance, and still another is where the thing contracted to be done is necessarily attended with danger or is intrinsically dangerous. ANDREWS, Ch. J., in delivering the opinion of the court in the case of Engel v. Eureka Club
(137 N.Y. 100, 104), after stating the rule as to the liability of contractors, says: "There are well-understood exceptions to this rule of exemption. Cases of statutory duty imposed upon individuals or corporations; of contracts which are unlawful, or which provide for the doing of acts which, when performed, will create a nuisance, are exceptions. In cases of the first-mentioned class the power and duty imposed cannot be delegated so as to exempt the person who accepts the duty imposed from responsibility, and in those of the second class exemption from liability would be manifestly contrary to public policy, since it would shield the one who directed the commission of the wrong. (Storrs v. City of Utica, 17 N.Y. 104; Lowell v. B. L.R.R. Co., 23 Pick. 24; Hole v. S.  S. Ry. Co., 6 H. 
N. 488; Butler v. Hunter, 7 id. 826.) There are cases of still another class where the thing contracted to be done is necessarily attended with danger, however skillfully and carefully performed, or, in the language *Page 38 
of Judge DILLON, is `intrinsically dangerous,' in which case it is held that the party who lets the contract to do the act cannot thereby escape from responsibility for any injury resulting from its execution, although the act to be performed may be lawful. (2 Dillon on Mun. Corp. § 1029, and cases cited.) But if the act to be done may be safely done in the exercise of due care, although in the absence of such care injurious consequences to third persons would be likely to result, then the contractor alone is liable, provided it was his duty under the contract to exercise such care. (McCafferty v. S.D.  P.M.R.R. Co., 61 N.Y. 178;Conners v. Hennessey, 112 Mass. 96; Butler v. Hunter,supra.)" (See, also, King v. N.Y.C.  H.R.R.R. Co., 66 N.Y. 181;Burmeister v. N.Y. El. R.R. Co., 15 J.  S. 264;O'Rourke v. Hart, 7 Bosworth, 511; Vanderpool v. Husson,
28 Barbour, 196; Gardner v. Bennett, 6 J.  S. 197; King v.Livermore, 9 Hun, 298; affd., 71 N.Y. 605; Dohn v. Dawson,
84 Hun, 110.)
It will be observed from an examination of the above cases that it is not every contract that relieves the owner from liability, or the duty of watching and protecting the public. He may contract to have a door constructed, a room plastered, or a chimney built, and still not part with the possession of the building or with his right to control and manage the same while it is in process of construction. But in contracts in which the intent of the parties appears either in express terms or by necessary implication that the duties of the owner should be performed by the contractor, he, and not the owner, is liable.
Was the duty of the owner in this case transferred to the contractor Downey? The contract between them is in the form of letters consisting of a written offer by Downey and an acceptance by the American Tract Society. Downey's offer, so far as is material to the question under consideration, is as follows: "We submit to you a proposition to construct the proposed new building for the American Tract Society, we beg leave to state that we would agree to take entire charge of all the work necessitated by the removal of the old *Page 39 
buildings from the premises, make all excavations, take charge of and be responsible for the protection of the adjoining property and to erect a building, complete, in strict accordance with the architect's plans. * * * To make all contracts for the various departments of work required, subject to your confirmation; to superintend the work in each and every department and to take all possible precautions for the avoidance of extra charges of said contracts and to obtain the best possible competition in the various departments at the lowest possible cost to the owners; to furnish inspectors of unquestionable ability and honesty, whose duty it shall be, in conjunction with our personal superintendence, to see that the contracts entered into are honestly and faithfully kept, and to protect the owners against all imposition by avoiding in every case the use of materials of a proprietary character on which it would be impossible to get proper competition, only using such materials when we could purchase the same at prices proportionate with their actual value. We will be responsible for all loss or damage from accidents during the construction of the building, should such occur, and we will take all proper precautions for the avoidance of such accidents. We will do the carpentry, cabinet work and all work in this department." It will be observed that Downey in express terms undertakes to remove the old building, make excavations for the new, protect the adjoining property and erect a new building complete. It is true that he subsequently proposes to make contracts with others for the various departments of the work, subject to the confirmation of the owner, with the exception of the carpentry and cabinet work and the work in that department. But he also agrees to furnish inspectors of unquestionable ability and honesty, whose duty it should be, in conjunction with his personal superintendence, to see that the contracts are honestly and faithfully kept. He also expressly agrees that he will be responsible for all loss or damage from accidents during the construction of the building, should such occur. It is possible that this clause, standing alone, would be construed as an indemnity to the owner *Page 40 
and not as creating a liability to injured persons under the authority of French v. Vix (143 N.Y. 90); but the clause of the contract which follows seems to establish beyond question the clear purpose and intent of the contracting parties. By it Downey agrees to "take all proper precautions for the avoidance of such accidents." By this clause he assumes all of the duties which devolved upon the owner to the public of watching, guarding, giving warning of danger, of barricading or covering the sidewalk, or of doing whatever else would be deemed proper precautions on the part of the owner for the avoidance of accidents. It thus appears to me that he stepped into the shoes of the owner, assumed his duty and liability, and that under the evidence presented by the record it became a question of fact as to whether he had fully discharged these duties to the public. (Clare v. National City Bank, 8 J.  S. 104; S.C., 1 Sweeny, 539; Potter v. Seymour, 4 Bosworth, 140.)
Are the defendants Weber liable? Downey had entered into a contract with them, which had been approved by the owner, to do the mason work, plastering, etc., which included the brick work. This work they agreed to do according to the directions of the architect and Downey. They agreed to save Downey and the owner from all liability or claim by reason of any accident, loss or damage to life, limb or property that may occur. They, however, did not agree to take proper precautions for the avoidance of accidents, so that they did not assume to perform the duties of the owner or the duties assumed by Downey in this respect. They, however, did, as contractors, owe a duty to the public, which, if they neglected to perform, would render them liable for the damages resulting from such neglect. The brick work had already been laid up for eleven stories. It was their duty to guard and protect the loose bricks so that they could not fall and injure people passing upon the street. Did they do this? The bricks were under their control and management. One fell and caused the injury complained of. It appears to me that this fact raised a presumption of negligence against the *Page 41 
Webers, which cast the burden upon them of showing that they were free from fault, and that the evidence in this case upon that subject should have been submitted to the jury. (Mullen v. St.John, 57 N.Y. 567; Hogan v. Manhattan R. Co., 149 N.Y. 23;Volkmar v. Manhattan R. Co., 134 N.Y. 418; Dohn v.Dawson, 90 Hun, 271; affirmed, 157 N.Y. 686; Jager v.Adams, 123 Mass. 26; Eccles v. Darragh, 16 J.  S. 528.)
The order of the Appellate Division should be affirmed and judgment absolute ordered against the appellants, Downey and the Webers, under their stipulations.
PARKER, Ch. J., GRAY, MARTIN, LANDON and WERNER, JJ., concur with O'BRIEN, J.; HAIGHT, J., dissents.
Order reversed, etc.